Citation Nr: 0019374	
Decision Date: 07/24/00    Archive Date: 07/31/00

DOCKET NO.  99-07 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether an October 10, 1950, RO decision reducing a 
disability rating for service-connected encephalopathy from 
30 percent to noncompensable involved clear and unmistakable 
error.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1942 to June 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which determined that the October 1950 
rating decision which reduced the disability rating for the 
veteran's service-connected encephalopathy from 30 percent to 
noncompensable was not clearly and unmistakably erroneous.  
The veteran filed a timely appeal to this adverse 
determination.


FINDINGS OF FACT

1.  In a decision dated October 10, 1950, the RO reduced the 
veteran's disability rating for encephalopathy from 30 
percent to noncompensable, effective December 10, 1950, on 
the basis that the most recent evidence failed to show that 
the veteran suffered from this disorder.

2.  The facts as they were known at the time of the RO's 
rating decision of October 10, 1950 were correct and it has 
not been shown otherwise.

3.  The statutory and regulatory provisions in effect at the 
time of the RO's rating decision of October 10, 1950 were 
correctly applied and it has not been shown otherwise.


CONCLUSION OF LAW

The rating decision of October 10, 1950, which reduced the 
disability rating for the veteran's service-connected 
encephalopathy from 30 percent to noncompensable was not 
clearly and unmistakably erroneous.  38 C.F.R. 3.105(a) 
(1999).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

In connection with the current appeal, the veteran contends 
that the RO's rating decision of October 1950 should be found 
to contain clear and unmistakable error (CUE) in reducing the 
disability rating for service-connected encephalopathy from 
30 percent to noncompensable, because the medical evidence 
then of record established that he continued to suffer from 
occasional headaches.

In asserting a claim of CUE, the claimant must show that:  
(1) either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made"; and (3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 
Vet. App. 310, 313-314 (1992) (en banc).

The United States Court of Appeals for Veterans Claims, 
(Court) has further elaborated that CUE is a very specific 
and rare kind of error of fact or law, that compels the 
conclusion, without doubt, that but for the error, the result 
would have been manifestly different.  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  Final decisions are accorded a 
presumption of validity, and to simply claim CUE on the basis 
that a previous adjudication had improperly weighed and 
evaluated evidence can never rise to the stringent definition 
of CUE.  Luallen v. Brown, 8 Vet. App. 92, 94 (1996); Fugo, 6 
Vet. App. at 44 (citing Russell, 3 Vet. App. at 314). 

In order to determine whether the October 1950 rating 
decision constituted CUE, the Board must review the evidence 
which was of record at the time of the October 1950 rating 
decision.  A determination of clear and unmistakable error 
must be based on the record and the law that existed at the 
time of the prior unappealed decision.  See Eddy v. Brown, 9 
Vet. App. 52, 57 (1996) (citing Russell, 3 Vet. App. at 314).
The veteran was originally granted service connection for 
retinitis of the left eye with loss of vision by an RO rating 
decision dated in September 1945.  Subsequently, the veteran 
sent the RO a letter, received in June 1947, in which he 
complained of very bad headaches which had continuously 
troubled him for the previous year.  He stated that he would 
submit an affidavit from his treating physician, K.C. Wold, 
M.D., attesting to the treatment he had provided to the 
veteran, and also requested that he be afforded a VA 
examination to determine the nature and extent of any 
disability.

In July 1947, the RO received a statement from Dr. Wold in 
which he indicated that the veteran initially came to him for 
treatment in April 1947, at which time he complained of pain 
in the eyes which radiated to the back of his head.  No 
diagnosis of a headache disorder was rendered at that time.

In November 1947, the veteran underwent a VA examination.  At 
that time, the veteran complained of occasional generalized 
headaches after working long hours, and stated that he had 
had to give up his job due to these headaches.  The veteran's 
cardiovascular and neurological systems were found to be 
normal, and the only clinical finding made was of a hole in 
the retina at the center of the macula of the left eye.  The 
examiner diagnosed a hole in the retina at the center of the 
macula, left eye, and encephalopathy, chronic, intermittent, 
probably due to eye strain.

In a rating decision dated in December 1947, the RO continued 
the grant of retinitis of the left eye, and also granted 
service connection for "encephalopathy, chronic, 
intermittent directly due to and proximately the result of 
the above disability of service origin."  The RO stated that 
the veteran had been "re-rated on V.A. exam of 11/7/47 and 
examination report of Dr. K.C. Wold received 7/1/47."  The 
effective date of this award was July 1, 1947.

In September 1950, the veteran underwent a periodic VA 
examination.  At that time, the veteran complained of 
defective vision in his left eye and of occasional headaches.  
The examiner indicated that clinical examination of all body 
systems was normal, save for the veteran's eyes and 
neurological system, which were examined separately by 
specialists that same day.  The results of these two 
examinations were attached to the more general VA examination 
report.  The eye examination report did not include any 
findings or diagnoses related to headaches.  However, at the 
time of the special neurological examination, performed by a 
neurologist-psychiatrist, the veteran gave of history of dull 
frontal headaches after exposure to bright light, either 
natural or artificial, for a period of time, and after 
attendance at a movie for an hour or so.  Following an 
examination, the examiner diagnosed "no disease, 
neurological."  The neurologist-psychiatrist then opined 
that "[t]he diagnosis recorded in the claims file of 
'encephalopathy, chronic, intermittent' had no basis in any 
recorded findings nor does it have any basis in neurological 
fact."  The general VA examination report also diagnosed 
"no disease neurological."

On October 10, 1950, the RO issued a rating decision which 
reduced the veteran's rating for encephalopathy from 30 
percent to noncompensably (zero percent) disabling, effective 
60 days hence, i.e., December 10, 1950.  This rating decision 
described the results of the recent VA examination, noting 
that no neurological disease was found, and that the examiner 
had concluded that the previous diagnosis of encephalopathy 
had no basis in any recorded findings or in neurological 
fact.  The RO thus concluded that "[a]s there is no basis 
from a neurological standpoint for a diagnosis of 
encephalopathy, this condition must necessarily be reduced to 
zero percent."  The veteran was informed in the cover letter 
to this rating decision that he had until December 10, 1950, 
or a period of 60 days, in which to submit "any evidence you 
can obtain to show why your rating for headaches should not 
be reduced.  Such evidence should be in the form of a 
statement from a physician showing that you have a 
neurological condition causing your headaches."

In early December 1950, the veteran submitted such a 
statement from Dr. Wold, which he indicated was offered "as 
evidence as to why I do not feel my compensation should be so 
drastically reduced."  In this medical statement, dated 
December 1, 1950, Dr. Wold indicated that, in his opinion, 
the veteran's headaches came from eye strain because his 
vision was limited to one eye only, causing strain for depth 
perception as well as general use.  He further opined that 
"[t]his inequality of the eyes is definitely a factor in his 
headaches," but noted that "[t]here are no findings in his 
eye grounds which would indicate an abnormal intracranial 
condition."

The RO then issued a rating decision, dated December 14, 
1950, which effectuated the earlier proposed rating 
reduction.  The RO indicated that Dr. Wold's statement did 
not contain any new or material evidence not previously 
considered in the rating of October 10, 1950, and thus did 
not serve to show why his rating should not be reduced as 
proposed.  In the accompanying cover letter, dated December 
20, 1950, the veteran was informed that if he had no further 
evidence to submit but still had a substantial reason to 
believe that the decision was not in accordance with the law 
and facts in his case, he could appeal the decision at any 
time within one year of the date of the cover letter.  A 
review of the veteran's claims file does not reveal that any 
correspondence was received from the veteran within this one-
year period, and thus the decision became final.  Veterans 
Regulation No. 2(a), pt II, par. III; Veterans Administration 
Regulations 1008 and 1009 (effective January 25, 1936 to 
December 31, 1957).

As noted above, a review for CUE in a prior final rating 
decision must be based on the record and the law that existed 
when that decision was made.  At the time of the October 1950 
rating decision, the standard for reduction of a rating was 
set out in R&PR 1009(E), which stated, in pertinent part:

When the reduction of an award for a 
service-connected disability is 
considered warranted by a change in 
physical condition, the rating agency 
will prepare an appropriate rating 
extending the present evaluation sixty 
days from the date of rating, followed by 
the reduced evaluation.  In all such 
cases award action and approval will be 
processed at the time of rating but the 
date of submission and approval entered 
on the award form will be the date 
following expiration of the sixty-day 
period following the date of rating.  The 
reduction or discontinuance of the award 
shall become effective...on the last day of 
the month in which the approval of award 
is effective...

If the veteran submits additional 
evidence within the sixty-day period, the 
rating and all award or approval action 
processed in accordance with the 
foregoing shall be reconsidered and 
confirmed, modified or canceled as 
required.

Regulation No. 2(a), pt. II, par. III; Department of Veterans 
Affairs Regulations 1009(e); effective January 25, 1936 to 
December 31, 1957, as amended (August 5, 1946).

The Board finds that the RO's rating decision dated October 
10, 1950, which proposed to reduce the veteran's rating, 
followed by the December 14, 1950 decision, which approved 
this reduction, effective on the last day of December, 1950, 
fully complied with the provisions of this regulation.  The 
RO informed the veteran of the rating reduction based upon 
the September 1950 VA examination report, afforded him 60 
days in which to submit evidence, and considered this 
evidence in its December 1950 rating decision.  The RO, 
having determined that the reduction was warranted due to a 
change in the veteran's physical condition, i.e., that a 
disabling condition was not found, approved the reduction, 
effective the last day of December, 1950, which was the last 
day of the month in which the approval of the award was 
effective (the veteran was informed in the cover letter to 
the December 1950 rating decision that while the reduction 
was approved for December 10, 1950, 60 days after the October 
10, 1950 proposed reduction, the new, reduced rate would 
actually take effect beginning on January 1, 1951).  
Moreover, the veteran was properly advised of his appellate 
rights and he failed to note an appeal.

The Board also observes that since the veteran's 30 percent 
rating for encephalopathy had not been in effect for at least 
five years, the provisions of 38 C.F.R. 3.172(c) (1949) 
(currently codified at 38 C.F.R. § 3.344(c) (1999)), which 
set forth certain regulatory requirements which needed to be 
complied with before evaluations which had been in effect for 
five or more years could be reduced, was not for application.  
See Brown v. Brown, 5 Vet. App. 413, 417 (1993).  As such, 
the Board concludes that the statutory and regulatory 
provisions in effect at the time of the RO's October and 
December 1950 decisions were correctly applied and it has not 
been shown otherwise.

In addition, the Board finds that the facts as they were 
known at the time of the RO's decisions of October 10, 1950 
and December 14, 1950, were all properly considered by the 
RO.  In its October 10, 1950 proposed rating reduction, the 
RO specifically noted and discussed the only relevant piece 
of evidence which had been received since the December 1947 
rating decision which granted service connection for 
encephalopathy, i.e., the report of the September 1950 VA 
examination.  Similarly, at the time of the December 14, 1950 
rating decision which approved the reduction, the RO 
specifically noted and discussed the only two relevant pieces 
of evidence received since the time of the October 1950 
proposed reduction, i.e., the December 1950 medical 
opinion/statement from Dr. Wold which indicated that the 
veteran had no abnormal intracranial condition, and the 
veteran's accompanying cover letter.  As such, the Board 
finds that the facts as they were known at the time of the 
RO's decisions of October and December 1950 were correct and 
were considered, and it has not been shown otherwise.

The veteran also contends that the October 1950 rating 
decision was in error because he continued to experience 
occasional headaches, and thus his disability was thus at 
least somewhat disabling.  The law in effect at the time of 
the RO's decision authorized VA to pay for disability 
resulting from disease or injury incurred during service.  
See 38 U.S.C.A. §§ 1110, 1131, 1155 (West 1991).  VA was not 
authorized to pay compensation where there was no disability.  
As noted previously, the veteran was examined in September 
1950 and the examiner found no evidence of encephalopathy.  
Indeed, this examiner, a neurologist-psychiatrist, determined 
that the previous diagnosis had no basis in any recorded 
findings or in any neurological fact.  The September 1950 
examination was thorough, and included x-ray and laboratory 
studies.  The RO appropriately found that there was no 
current disability of encephalopathy, and construed this as a 
change in the veteran's physical condition warranting a 
reduction in the assigned rating.  There was no error in the 
reduction of the rating to noncompensable.

Thus, the Board finds that the December 10, 1950 rating 
decision was based upon an evaluation of the correct facts 
regarding the veteran's previously misdiagnosed 
encephalopathy, and was clearly not a misapplication of the 
regulatory provisions extant at the time.  The RO 
appropriately found that there was no medical evidence to 
show that the veteran had disabling encephalopathy.  Thus, 
the Board concludes that there is no indication of clear and 
unmistakable error of the sort contemplated by the Court in 
its existing caselaw.  See Daniels v. Gober, 10 Vet. App. 474 
(1997), (citing Russell, 3 Vet. App. at 310).

The Board has considered the contention of the veteran's 
service representative, as set forth in a June 1999 statement 
of accredited representation in appealed case, that the 
statement from the veteran received by the RO in December 
1950, accompanied by the physician's statement, constituted a 
notice of disagreement (NOD) to the RO's October 1950 rating 
reduction, and that the RO erred in failing to issue a 
statement of the case (SOC) and process an appeal.  The Board 
disagrees with this interpretation.  As noted previously, the 
RO's October 1950 cover letter informed the veteran that VA 
had proposed to reduce his rating for encephalopathy to zero 
percent, that he had 60 days in which to submit a statement 
from a physician showing that he had a neurological condition 
which was causing his headaches, and that unless this 
evidence was received within the 60-day period, the rating 
reduction would take effect.  He was further informed that if 
he had no further evidence to submit but disagreed with the 
decision, he could appeal to the Administrator of the 
Veterans Affairs at any time within one year.  The RO 
instructed him that if he wished to appeal, he should contact 
the RO, at which time he would be furnished with a VA Form P-
9 for that purpose.

In his December 8, 1950 letter to the RO, the veteran 
indicated that he was enclosing a "statement from Dr. 
Wold...as evidence as to why I do not feel my compensation 
should be so drastically reduced."  The Board notes that 
this language tracks very closely the language the RO used in 
informing the veteran of his right to submit a statement in 
rebuttal to the proposed reduction.  Furthermore, there is no 
indication that the veteran either requested or submitted a 
VA Form P-9, as he was instructed to do if he wished to 
appeal the rating decision.  Finally, there is nothing in the 
veteran's cover letter itself which expresses a desire or 
intent to appeal the October 1950 rating decision.  
Therefore, the Board finds that the RO was correct in 
treating the veteran's December 1950 cover letter and 
accompanying physician's statement as having been submitted 
in an effort to rebut the rating reduction, rather than 
having been a NOD to the rating decision itself.

Accordingly, as there is no evidence of clear and 
unmistakable error in the October 1950 rating decision, the 
appeal must be denied. 


ORDER

The December 10, 1950 RO decision which reduced the veteran's 
rating for encephalopathy from 30 percent to noncompensable 
was not clearly and unmistakably erroneous.  



		
	K. J. Loring 
	Acting Member, Board of Veterans' Appeals



 

